Exhibit PROPERTY MANAGEMENT AGREEMENT This PROPERTY MANAGEMENT AGREEMENT (the “Agreement”), entered into as of this 9th day of April, 2010, byBell BR Meadowmont, LLC, a Delaware limited liability company (“Owner”) and Bell Partners Inc., a North Carolina corporation (“Manager”). IN CONSIDERATION of the mutual covenants and promises each to the other made herein, the Owner does hereby engage Manager exclusively as an independent contractor, and the Manager does hereby accept the engagement, to rent, lease, operate, repair and manage the property more particularly described below (the “Project”) upon the following terms and conditions. THE PROPERTY: Located in the Town of Chapel Hill, Counties of Orange and Durham, State of North Carolina and being known to consist of 258 units, and more particularly described as: Apartments at Meadowmont: 100 Village Crossing
